Name: Council Implementing Decision (CFSP) 2015/2459 of 23 December 2015 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision_IMPL
 Subject Matter: Africa;  civil law;  international affairs;  international trade;  international security
 Date Published: 2015-12-24

 24.12.2015 EN Official Journal of the European Union L 339/48 COUNCIL IMPLEMENTING DECISION (CFSP) 2015/2459 of 23 December 2015 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), and in particular Article 2c thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP. (2) On 20 October 2015, the Sanctions Committee, established pursuant to United Nations Security Council Resolution 2127 (2013) (the Sanctions Committee), updated the identifying information concerning one individual on its sanctions list. (3) On 17 December 2015, the Sanctions Committee added two persons to the list of persons and entities subject to the restrictive measures. (4) The Annex to Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2013/798/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 23 December 2015. For the Council The President J. ASSELBORN (1) OJ L 352, 24.12.2013, p. 51. ANNEX Persons referred to in Article 1 I. The following persons are added to the list set out in the Annex to Decision 2013/798/CFSP: 7. Haroun GAYE (alias: (a) Haroun Geye; (b) Aroun Gaye; (c) Aroun Geye). Designation: Rapporteur of the political coordination of the Front Populaire pour la Renaissance de Centrafrique (FPRC). Date of birth: (a) 30 January 1968; (b) 30 January 1969. Passport No: Central African Republic number O00065772 (letter O followed by 3 zeros), expires 30 December 2019. Address: Bangui, Central African Republic. Listed on: 17 December 2015. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Haroun Gaye was listed on 17 December 2015 pursuant to paragraphs 11 and 12(b) and (f) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; and involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the European Union missions and French operations which support them. Additional information: Haroun Gaye has been, since early 2014, one of the leaders of an armed group operating in the PK5 neighbourhood in Bangui. Civil Society representatives of the PK5 neighbourhood state that Gaye and his armed group are fuelling the conflict in Bangui, opposing the reconciliation and preventing movements of population to and from the third district of Bangui. On 11 May 2015, Gaye and 300 demonstrators blocked access to the National Transitional Council to disrupt the final day of the Bangui Forum. Gaye is reported to have collaborated with anti-Balaka officials to coordinate the disruption. On 26 June 2015, Gaye and a small entourage disrupted the opening of a voter registration drive in Bangui's PK5 neighbourhood, causing the registration drive to close. Minusca attempted to arrest Gaye on 2 August 2015, in accordance with the provisions of paragraph 32(f)(i) of the Security Council Resolution 2217 (2015). Gaye, who was reportedly informed of the arrest attempt in advance, was ready with supporters armed with heavy weaponry. Gaye's forces opened fire on the Minusca Joint Task Force. In a seven-hour firefight, Gaye's men employed firearms, and rocket-propelled and hand grenades against Minusca troops and killed one peacekeeper and injured eight. Gaye was involved in encouraging violent protests and clashes in late September 2015 in what appears to have been a coup attempt to overthrow the Transitional Government. The coup attempt was likely led by former president Bozize's supporters in an alliance of convenience with Gaye and other FPRC leaders. It appears that Gaye aimed to create a cycle of retaliatory attacks that would threaten the upcoming elections. Gaye was in charge of coordination with marginalised elements of the anti-Balaka. On 1 October 2015, a meeting took place in the PK5 neighbourhood between EugÃ ¨ne Barret NgaÃ ¯kosset, a member of a marginalised anti-Balaka group and Gaye, with the aim of planning a joint attack on Bangui on Saturday 3 October. Gaye's group prevented people inside the PK5 neighbourhood from leaving it, in order to reinforce the communal identity of the Muslim population to exacerbate inter-ethnic tensions and avoid reconciliation. On 26 October 2015, Gaye and his group interrupted a meeting between the Archbishop of Bangui and the Imam of the Central Mosque of Bangui, and threatened the delegation which had to retreat from the Central Mosque and flee the PK5 neighbourhood. 8. EugÃ ¨ne BARRET NGAÃ KOSSET (alias: (a) Eugene Ngaikosset; (b) Eugene Ngaikoisset; (c) Eugene Ngakosset; (d) Eugene Barret Ngaikosse; (e) Eugene Ngaikouesset; low-quality alias.: (f) The Butcher of Paoua; (g) Ngakosset) Designation: (a) Former Captain, CAR Presidential Guard; (b) Former Captain, CAR Naval Forces. National identification No: Central African Republic armed forces (FACA) military identification number 911-10-77. Address: (a) Bangui, Central African Republic. Listed on: 17 December 2015. Other information: Captain EugÃ ¨ne Barret NgaÃ ¯kosset is a former member of former President FranÃ §ois BozizÃ ©'s (CFi.001) presidential guard and associated with the anti-Balaka movement. He escaped from jail on 17 May 2015 following his extradition from Brazzaville and created his own anti-Balaka faction including former FACA fighters. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: EugÃ ¨ne Barret NgaÃ ¯kosset was listed on 17 December 2015 pursuant to paragraphs 11 and 12(b) and (f) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR;involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; and involved in planning, directing, sponsoring, or conducting attacks against UN missions or international security presences, including Minusca, the European Union missions and French operations which support them. Additional information: NgaÃ ¯kosset is one of the main perpetrators of the violence which erupted in Bangui in late September 2015. NgaÃ ¯kosset and other anti-Balaka worked together with marginalised members of ex-SÃ ©lÃ ©ka in an effort to destabilise the CAR Transitional Government. On the night of 27-28 September 2015, NgaÃ ¯kosset and others made an unsuccessful attempt to storm the Izamo gendarmerie camp in order to steal weapons and ammunition. On 28 September, the group surrounded the offices of CAR national radio. On 1 October 2015, a meeting took place in the PK5 neighbourhood between NgaÃ ¯kosset and Haroun Gaye, a leader of the Front Populaire pour la Renaissance de Centrafrique (FPRC), with the aim of planning a joint attack on Bangui on Saturday 3 October. On 8 October, 2015, the CAR Justice Minister announced plans to investigate NgaÃ ¯kosset and other individuals for their roles in the September 2015 violence in Bangui. Ngaikosset and the others were named as being involved in egregious behaviour constituting a breach of the internal security of the state, conspiracy, incitement to civil war, civil disobedience, hatred and complicity. CAR legal authorities were instructed to open an investigation to search for and arrest the perpetrators and accomplices. On 11 October 2015, NgaÃ ¯kosset is believed to have asked anti-Balaka militia under his command to carry out kidnappings, with a particular focus on French nationals, but also CAR political figures and UN officials, with the aim of forcing the departure of the transitional President, Catherine Samba-Panza. II. The entry number 6 in the Annex to Decision 2013/798/CFSP is replaced by the following entry: 6. Oumar YOUNOUS ABDOULAY (alias: (a) Oumar Younous; (b) Omar Younous; (c) Oumar Sodiam; (d) Oumar Younous M'Betibangui). Designation: Former SÃ ©lÃ ©ka general. Date of birth: 2 April 1970. Nationality: Sudan, CAR diplomatic passport No D00000898, issued on 11 April 2013 (valid until 10 April 2018). Address: (a) Bria, Central African Republic (Tel. +236 75507560); (b) Birao, Central African Republic; (c) Tullus, southern Darfur, Sudan (previous location). Other information: is a diamond smuggler and a three-star general of the SÃ ©lÃ ©ka and close confident of former CAR interim president Michel Djotodia. Physical description: hair colour: black; height: 180 cm; belongs to the Fulani ethnic group. Photo available for inclusion in the Interpol-UN Security Council Special Notice. Date of UN designation: 20 August 2015 (amended on 20 October 2015). Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Oumar Younous was listed on 20 August 2015 pursuant to paragraphs 11 and 12(d) of Resolution 2196 (2015) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR, including acts that threaten or violate transitional agreements, or that threaten or impede the political transition process, including a transition toward free and fair democratic elections, or that fuel violence; and providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, and wildlife as well as wildlife products, in the CAR. Additional information: Oumar Younous, as a general of the former SÃ ©lÃ ©ka and a diamond smuggler, has provided support to an armed group through the illicit exploitation and trade of natural resources, including diamonds, in the Central African Republic. In October 2008, Oumar Younous, a former driver for the diamond buying house Sodiam, joined the rebel group Mouvement des LibÃ ©rateurs Centrafricains pour la Justice (MLCJ). In December 2013, Oumar Younous was identified as being a three-star general of the SÃ ©lÃ ©ka and close confidant of interim president Michel Djotodia. Younous is involved in the diamond trade from Bria and Sam Ouandja to Sudan. Sources have reported that Oumar Younous has been engaged in collecting diamond parcels hidden in Bria, and taking them to Sudan for sale.